     Case 2:16-md-02740-JTM-MBN Document 10584 Filed 06/16/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                                    : MDL NO. 2740
PRODUCTS LIABILITY LITIGATION                                  :
                                                               : SECTION “H” (5)
                                                               : JUDGE MILAZZO
                                                               : MAG. JUDGE NORTH
  Barbara Anderson                                    ,        :
                                                               : COMPLAINT & JURY DEMAND
         Plaintiff(s),                                         :
                                                               : Civil Action No.: 2:20-cv-1382
     Sanofi US Services, Inc. f/k/a Sanofi-Aventis
vs.                                                            :
     U.S., Inc., Sanofi-Aventis U.S. LLC, Actavis LLC f/k/a Actavis Inc., Actavis Pharma, Inc.,
                                                               :
     Hospira Worldwide, LLC f/k/a Hospira Worldwide, Inc., Hospira Inc., McKesson
                                                               :
     Corporations d/b/a McKesson Packaging,, Pfizer:Inc, Sun Pharma Global FZE, Sun
     Pharmaceutical Industries, Inc. f/k/a Caraco Pha:rmaceutical Laboratories, Ltd., Sandoz, Inc.
         Defendant(s).                                         :
-------------------------------------------------------------- :
                 FIRST AMENDED
              SHORT FORM COMPLAINT (Effective as of January 4, 2019) 1

       Plaintiff(s) incorporate by reference the Amended Master Long Form Complaint and Jury

Demand filed in the above-referenced case on July 25, 2017. Pursuant to Pretrial Order No. 15,

this Short Form Complaint adopts allegations and encompasses claims as set forth in the

Amended Master Long Form Complaint against Defendant(s).

       Plaintiff(s) further allege as follows:

1.       Plaintiff:

           Barbara Ann Anderson




1
       This version of the Short Form Complaint supersedes all prior versions of the form pursuant
       to Pretrial Order No. 73. This Court-approved version of the Short Form Complaint is
       available on the Court’s Taxotere webpage and through MDL Centrality.




                                                 1
     Case 2:16-md-02740-JTM-MBN Document 10584 Filed 06/16/20 Page 2 of 5



2.       Spousal Plaintiff or other party making loss of independent/secondary claim (i.e., loss

         of consortium):

          NA

3.       Other type of Plaintiff and capacity (i.e., administrator, executor, guardian,

         conservator):

              NA

4.       Current State of Residence: Illinois

5.       State in which Plaintiff(s) allege(s) injury: Illinois

6.       Defendants (check all Defendants against whom a Complaint is made):

         a.        Taxotere Brand Name Defendants

                   X     A.      Sanofi US Services Inc. f/k/a Sanofi-Aventis U.S. Inc.

                   X     B.      Sanofi-Aventis U.S. LLC

         b.        Other Brand Name Drug Sponsors, Manufacturers, Distributors

                   X     A.      Sandoz Inc.

                         B.      Accord Healthcare, Inc.

                   X     C.      McKesson Corporation d/b/a McKesson Packaging

                   X     D.      Hospira Worldwide, LLC f/k/a Hospira Worldwide, Inc.

                   X     E.      Hospira, Inc.

                   X     F.      Sun Pharma Global FZE

                   X     G.      Sun Pharmaceutical Industries, Inc. f/k/a Caraco Pharmaceutical
                                 Laboratories Ltd.
                   X     H.      Pfizer Inc.

                   X     I.      Actavis LLC f/k/a Actavis Inc.

                   X     J.      Actavis Pharma, Inc.




                                                  2
     Case 2:16-md-02740-JTM-MBN Document 10584 Filed 06/16/20 Page 3 of 5



                         K.        Other:




7.       Basis for Jurisdiction:

         X        Diversity of Citizenship

                  Other (any additional basis for jurisdiction must be pled in sufficient detail as
                  required by the applicable Federal Rules of Civil Procedure):




8.       Venue:

         District Court and Division in which remand and trial is proper and where you might
         have otherwise filed this Short Form Complaint absent the direct filing Order entered
         by this Court:
                                             United States District Court for the Northern District of
                                             Illinois - Eastern Division




9.       Brand Product(s) used by Plaintiff (check applicable):

                  A.     Taxotere

                  B.     Docefrez

                  C.     Docetaxel Injection

                  D.     Docetaxel Injection Concentrate

          X       E.     Unknown

                  F.     Other:




                                                  3
      Case 2:16-md-02740-JTM-MBN Document 10584 Filed 06/16/20 Page 4 of 5



10.       First date and last date of use (or approximate date range, if specific dates are
          unknown) for Products identified in question 9:

               August 2015 to December 2015




11.       State in which Product(s) identified in question 9 was/were administered:

                   Illinois




12.           Nature and extent of alleged injury (including duration, approximate
              date of onset (if known), and description of alleged injury):

              Plaintiff has suffered and continues to suffer from persistent and
              permanent alopecia on her head and scalp. She has also suffered
              loss of eyebrows and eyelashes.



13.           Counts in Master Complaint brought by Plaintiff(s):

               X        Count I – Strict Products Liability - Failure to Warn
               X        Count III – Negligence
               X        Count IV – Negligent Misrepresentation
               X        Count V – Fraudulent Misrepresentation
               X        Count VI – Fraudulent Concealment
               X        Count VII – Fraud and Deceit

                        Other: Plaintiff(s) may assert the additional theories and/or
                        State Causes of Action against Defendant(s) identified by
                        selecting “Other” and setting forth such claims below. If
                        Plaintiff(s) includes additional theories of recovery, for
                        example, Redhibition under Louisiana law or state consumer
                        protection claims, the specific facts and allegations supporting
                        additional theories must be pleaded by Plaintiff in sufficient
                        detail as required by the applicable Federal Rules of Civil
                        Procedure.




                                                    4
      Case 2:16-md-02740-JTM-MBN Document 10584 Filed 06/16/20 Page 5 of 5




14.       Name of Attorney(s), Bar Number(s), Law Firm(s), Phone Number(s),
          Email Address(es) and Mailing Address(es) representing Plaintiff(s):

                                        By:
                                              Sara Salger, IL Bar No. 6296640
                                              D. Todd Mathews, IL Bar No. 6276652
                                              Samira Khazaeli, IL Bar No. 6313223
                                              THE GORI LAW FIRM, P.C.
                                              156 North Main Street
                                              Edwardsville, IL 62025
                                              Phone: (618) 659-9833
                                              sara@gorilaw.com
                                              todd@gorilaw.com
                                              skhazaeli@gorilaw.com




                                               5
